DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
Claims 2-3, 8, 11-14 have been canceled, claims 27-35 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 4-7, 9-10, 15-26 have been considered on the merits. All arguments have been fully considered. 
 	Response to Amendment
	The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment except the rejection to claim 25 (see below).
	The claim rejection under 35 USC §112(a) has been withdrawn due to the instant amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 discloses “marrow supplementation” as one or more of biological processes. It is not clear what the “marrow supplementation” intends to point out. There is no disclosure of this term in the specification. Clarification is required. 
Claim 25 discloses “the transfer of osteogenic, or biologic effect is intended as adjacent.” It is not clear what subject matter this limitation intends to point out. It appears that the limitation is directed to the intended use of the product produced by using the kit. However, the claim does not particularly disclose the metes and bounds of the limitation. Clarification is required. 
Claim 25 recites the limitation "the transfer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 or the precedent claim 23 or 24 does not disclose any transfer in the claim. Thus, “the transfer” lacks antecedent basis for the support. Applicant is advised to delete the term “the”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-10 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ganey et al. (US 2017/0020927; of record) in view of Beit-Yannai et al. (2018, J. Cell. Mol. Med.; of record), Lobb et al. (2015, J. Ext. Vesi.), Webber et al. (2013, J. Ext. Vesi.), Hu et al. (2012, Frontiers in Genetic; of record), Ye (US 2019/030768; of record), Matsumura et al. (2010, Cell Transplantation; of record) and Jain et al. (2016, Materials Science and Engineering). 
	Ganey et al. teach a composition comprising exosomes mixed with a cryoprotectant prior to cryopreservation or freeze drying (paras. 7, 9, 34-35), and the cryoprotectant is a polyampholyte (para. 10). Ganey et al. teach that a cryoprotectant agent includes carboxylated poly-l-lysine (COOH-PLL) (para. 16).
Regarding the cryoprotectant being carboxylated-E-poly-l-lysine (COOH-e-PLL) (claims 1, 6 and 23), Ganey et al. do not particularly teach the carboxylated poly-l-lysine is carboxylated epsilon (E)-poly-l-lysine. However, one skilled in the art would have once envisaged that there are only two possible COOH-PLL: one with alpha-PLL and the other with epsilon-PLL. Thus, it would have been obvious to a person skilled in the art to use carboxylated e-PLL with a reasonable expectation of success. Furthermore, it is known in the art that COOH-epsilon-PLL is utilized as a cryoprotectant according to Matsumura et al. Matsumura et al. teach the use of carboxylated -PLL as a cryoprotectant (see entire document). Thus, it would have been obvious to a person skilled in the art to use COOH--PLL for the COOH-PLL of Ganey et al. with a reasonable expectation of success.
	Regarding the purified exosomes (claim 1), Ganey et al. teach that exosomes can potentially be recovered from the cold media (para. 32), and a separation using density gradient-based isolation to obtain more pure exosome preparations (para. 35).
Ganey et al. do not particularly disclose that the exosomes are suspended in the cryoprotectant creating a colloidal suspension of exosomes. However, it is known in the art that exosomes essentially exist as natural colloidal suspensions in most media according to Beit-Yannai et al. (see Introduction/Background; p.2002, 1st col., 1st para.). Thus, it is considered that the exosomes in a solution containing a cryoprotectant would be inherently colloidal in its nature.
Regarding the concentration of the exosomes being greater than 1x108/ml (claim 1) or 8E8 (i.e. 8x108) or greater (claim 7), Ganey et al. do not teach the concentration. However, it is submitted that the concentration of exosomes in a composition would be modified as desired by routine experimentations. For example, the concentration of exosomes is different from different methods for isolation or purification utilized according to Lobb et al. Lobb et al. teach that different concentration devices would result different concentration of exosomes and the concentration would be 5.0x1011 to 2.0x1012 particles/ml (see Fig. 2(a)). Lobb et al. also teach ultracentrifugation and ultrafiltration would result in different concentration (Fig. 3(c)). Thus, it is well known in the art that exosomes can be at the concentration as claimed.
Regarding the purified exosomes having a mean number of exosomes per microgram of protein being 3.31+2.33x108, Ganey et al. do not teach the limitation. However, it is known in the art that the concentration of exosomes per microgram of proteins can be calculated as Lobb et al. showed the data (Fig. 5(C) and Fig. 6(c)). According to Webber et al., the purity of exosomes is determined by the exosome concentration per microgram of protein (see Fig.2B and Fig.3). Webber et al. teach that the ranges of particles/g protein from about 107 up to 1010 (Fig. 3), and the concentration of exosomes per g of protein would be determined based on the purity of the exosomes. Since the exosome purify is dependent of the techniques utilized, a person skilled in the art would recognize that the exosome purity of Ganey et al. would fall into the claimed range per g of protein based on the purification processes utilized. 
Thus, it would have been obvious to a person skilled in the art to use various concentration overlapping with the claimed range with a reasonable expectation of success.
Regarding the colloidal suspension of exosomes being non-toxic (claim 1), as the purified exosomes of Ganey et al. are mixed with COOH-PLL cryoprotectant as claimed, the composition of Ganey et al. would be expected non-toxic. 
Regarding the limitation directed to the composition requires no rinsing or washing of the cryoprotectant at the time of use (claims 1, 6, 23), this limitation does not provide any structure to the claimed product. Rather it is directed to the use of the product. Thus, the limitation is non-limiting. Furthermore, it is known in the art that polyampholyte CPA, i.e. COOH-PLL, can be used without the need to wash out the CPA according to Jain et al. (p.1274, 1st col., 3rd para.).
Regarding claim 4, the limitation in the wherein clause is directed to a product-by-process limitation. The process step of freezing the exosomes at the claimed temperature does not provide any structure to the product other than the product being frozen. Regardless, Ganey et al. teach that the cryopreservation occurs at a temperature from 0 to -200°C (para. 10).
Regarding claim 5, the limitation in the wherein clause is directed to a product-by-process limitation. The limitation requires that the frozen composition of claim 4 is stored at about -65°C. This limitation, however, does not provide any structural limitation to the frozen composition of the claim, and thus, does not provide patentable weight in determining the patentability of the claimed product.
Regarding the limitation of Claim 6 directed to a freeze-dried combination of the composition of purified exosomes coated in the cryoprotectant, as Ganey et al. teach the treating step of the exosome composition with a cryoprotectant such as COOH-PLL prior to the freeze-drying (para. 9), the resulting freeze-dried composition would be the same as the claimed “freeze-dried combination of the composition of purified exosomes coated in the cryoprotectant.”
	Regarding the limitation of claim 9 directed to the COOH-PLL provides stability to exosome dispersion by resisting flocculation or agglomeration, the limitation is directed to the property of COOH-PLL. Since Ganey et al. teach the identical cryoprotectant as claimed, the property is inherently present.
Regarding claim 10 directed to the cryoprotectant, COOH-PLL, being configured to induce an electrostatic charge stabilization of the exosomes suspended in the cryoprotectant by tuning the cryoprotectant to an acid pH, a neural pH or a low pH, or a base pH to adjust a zeta potential and the means to achieve one of these pH, the claim is interpreted as the cryoprotectant, i.e. COOH-PLL, is acidic, neural or basic pH to achieve positive, negative or zero zeta potential, respectively. It is noted that the details of how pH and zeta potential are determined and/or adjusted as claimed, these limitations provide inherent property of COOH-PLL based on the pH.
Ganey et al. do not teach COOH-PLL being acidic, neural or basic pH to achieve positive, negative or zero zeta potential, respectively to induce an electrostatic charge stabilization of the exosomes. 
Jain et al. teach zeta potential measurement of different polyampholytes (i.e. COOH-e-PLL) at different pH values (see Fig. 2). Figure 2 shows that PLL at a different carboxylation degree (0.5, 0.65 or 0.9) would have different zeta potential at different pH values. Thus, one skilled in the art would recognize that by adjusting pH values, one can adjust the zeta potential of COOH-PLL, and this is consistent with the claimed configuration, and thus, such modification/adjustment of pH to acidic, neutral or basic would inherently achieve induction of an electrostatic charge stabilization of the exosomes.
It would have been obvious to a person skilled in the art to modify the pH to acidic, neutral or basic pH as desired to adjust zeta potential of the COOH-PLL as taught by Jain et al. with a reasonable expectation of success. 
Regarding the limitation of claims 15-16, the claim is interpreted that the polymer coating is COOH-PLL in the colloidal suspension of exosomes. Since Ganey et al. teach the mixture (i.e. suspension) of exosomes (naturally colloidal suspension) with COOH-PLL, the composition of Ganey et al. would read onto the limitation of claim 15, and thus, the results of steric stabilization or repulsion as claimed would be inherently met. The thickness of the coating is also inherent when the exosomes in the suspension mixed with COOH-PLL.
	Regarding claims 17-18, the limitation is directed to the results of the cryopreserved and/or lyophilized composition comprising the exosomes and the COOH-PLL cryoprotectant. Since the composition taught by Ganey et al. is either cryopreserved or lyophilized exosomes in the presence of COOH-PLL as claimed, the results obtainable from the composition of Ganey et al. would possess the same properties as claimed.
Regarding claim 19 directed to the exosomes expressing CD63, CD9, CD81 and SSEA-4, Ganey et al. do not particularly teach the limitation. However, it is submitted that the exosomes of Ganey et al. would inherently express the markers as claimed. This is because the exosomes of Ganey et al. are derived from placenta (paras. 30-32 and 37), and it is known in the art that the exosomes derived from placenta are positive for CD63, CD9, CD81 and SSEA-4 according to Ye (see para. 62). Thus, the exosomes of Ganey et al. would inherently express the claimed markers.
	Regarding claim 20, as the claim stated, the exosomes would have “inherent” expression of miRNA that modulate biological processes including osteogenesis, osteoclastogenesis, or angiogenesis, and the composition taught by Ganey et al. is considered identical to the claimed product, it is the Examiner’s position that the exosomes of Ganey et al. would inherently have miRNA that modulate biological processes. Furthermore, it is well known in the art that exosomes contain miRNA modulating biological processes according to Hu et al. (see p.3, 2nd col., last para.; p.5, 2nd col., middle para.; Table 1). 
	Regarding claims 21-22, while Ganey et al. do not particularly teach the limitation, however, since the exosomes and the cryoprotectant of Ganey et al. are identical to the claimed invention, the composition of Ganey et al. would inherently possess the properties of the claimed product. This is because, according to the instant specification, the exosomes are derived from placental tissues, bone marrow, umbilical cords, whole blood, and fat (para. 54), and Ganey et al. teach the exosomes are derived from placental tissue (abstract; para. 7). Furthermore, the instant specification discloses exosomes derived from bone marrow of a cadaver donor (para. 53), and Ganey et al. teach bone marrow from a cadaver as a source of exosomes (p.3, claim 14; p.4, claim 26). Thus, the sources for exosomes of Ganey et al. are identical, and the cryoprotectant utilized by Ganey et al., i.e. COOH-PLL, is identical, and thus, it is expected that the exosomes of Ganey et al. would inherently comprise the miRNAs upregulated or downregulated as claimed.
	Regarding claims 23-24 and 26 directed to a kit comprising a) an exosome composition and b) a quantity of a bone derived components including a cortical bone or a cancellous bone, Ganey et al. teach that the composition can be provided with bone particles (a bone material) either in the mixture or separately to be combined at the time of use (para. 38). Ganey et al. also teach the use of demineralized cortical bone, mineralized cortical bone, or mineralized cancellous bone (p.4, claim 26), and the mixture of the bone materials would inherently form an osteoinductive or osteoconductive product as claimed.
	It is noted that the wherein clauses directed to how the component b) of the kit is combined/infused, and forms a freeze-dried combination, this limitation is considered to method steps how to use the components of the kit, and thus does not limit the claimed kit. As addressed above, the limitation directed to the combination when rehydrated does not require washing or rinsing of the cryoprotectant of claim 23 does not limit the claimed kit as they do not provide any structure to any of the components in the kit.
	Claim 25 discloses that the exosome product is fabricated to exactly fit a bone defect. This limitation is a product-by-process limitation that does not provide any structural limitation. There is no disclosure of the actual shape and thus, the limitation is interpreted as any shape of the exosome product, and thus, Ganey et al. would meet the limitation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Terminal Disclaimer
The terminal disclaimer filed on 8/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 14/810,003, now US PAT. 11,077,147 and US Application No. 15/590,444 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The double patenting rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
Regarding the indefiniteness rejection, while the instant amendment overcame some of the issues presented in the previous OA, however, there are remaining issues, and also new issues have been raised as discussed in claim rejection above. 
	Regarding the 103 rejection, it is noted that the claim rejection has been modified and cited new references (Lobb, Webber and Jain) to address the new limitation.  
Applicant alleged that the obviousness rejection employs impermissible hindsight reconstruction. However, applicant did not substantiate the allegation in the remarks, and merely stated impermissible hindsight reconstruction. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argued that newly added limitation directed to the cryoprotectant being non-toxic and suitable for use in the absence of washing or rinsing away the cryoprotectant. The Examiner respectfully disagrees with the applicant’s arguments. As the cited references teach COOH-PLL, particularly COOH-E-PLL, the cryoprotectant would be inherently non-toxic. Furthermore, Matsumura et al. teach that COOH-e-PLL can be cryoprotective agents without using proteins or toxic organic compound (p.696, Discussion), suggesting that COOH-e-PLL would be nontoxic compared to various known CPA such as DMSO. Still further, Jain et al. (2016) teach COOH-PLL having low cytotoxicity (p.1276, 2nd col., Results and discussion), and the use of COOH-PLL allows without the need to wash out the CPA (p.1274, 1st col., 3rd para.). Regardless whether or not the claimed composition does not require rinsing or washing of the cryoprotectant at the time of use, this limitation does not provide any structure to the cryoprotectant or the composition comprising the cryoprotectant. As discussed, this limitation is directed to the method of using the composition, and thus, does not limit the claimed product. 
	Thus, it is the Examiner’s position that the teachings of the cited references including those newly added in the instant claim rejection would render the claimed invention obvious.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632